DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 4: “a cutter housing slot in the cutter”. should read: “a cutter housing slot in the cutter housing”.  
In line 8: “the shutter is rotatably attached to the cover”. should read: “the shutter is rotatably attached to the cutter housing”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami (USPN 8132396).
Regarding claims 1, 17 and 20, Minami discloses a lawnmower comprising a prime mover (15) and blade (14) that rotate on a centerline axis (SC) with a shutter assembly comprising: a cutter housing (11) and that includes a discharge opening (23), chute (21) that leads to a collection bag (22) and a cutter housing slot (Figure 2 shows an arcuate shaped slot 45) passing through the cutter housing (Column 5 lines 53-56), and the cutter housing slot having a first end and a second end; a shutter (40) that includes a blocking panel (42), the shutter rotatably attached to the cutter housing so as to be movable between (a) a first shutter position in which the blocking panel is positioned such that the blocking panel opens the discharge opening (Figure 15 shows a discharge mode of operation), and (b) a second shutter position in which the blocking panel is positioned such that the blocking panel closes the discharge opening (Figure 13), and the second shutter position corresponds to a mulching position (Columns 7 and 8 lines 65-67 and 1-5); and a lever (44) attached to the shutter and extending through the cutter housing slot, the lever engageable by a user so as to move the shutter between the first shutter position and the second shutter position (Column 6 lines 30-38), and the cutter housing slot is configured to limit movement of the lever such that a range of motion of the blocking panel extends from the first shutter position to the second shutter position (Figure 2 shows that the slot is defined by limits 45b), wherein the shutter rotates about an axis (SC, Column 6 lines 10-12), and the cutter housing slot extends along an arc of a circle that is concentric with the axis (Figure 2 shows a top view of the lawnmower and shows that the slot 45 is arc shaped and is considered to be concentric with the axis SC as element 41 to which the lever 44 is attached rotates about SC ). 
Assuming arguendo that the slot’s (45) arc shape is not perfectly concentric with the axis (SC) it would have been an obvious matter of design choice to merely adjust the slot’s arc shape to be perfectly 
	Examiner takes official notice that it is old and well known to use steel to form a mower deck housing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have form the cutter housing from steel.  

Regarding claim 2, Minami discloses wherein the lever is fixed relative to the shutter (The lever is directly and mechanically fixed to the shutter as it is not operated remotely).

Regarding claim 3, Minami discloses wherein the cutter housing includes a top wall (Figures 1 and 2 shows a top wall portion that extends from front wheels 12 and slopes upwards to bag 22) and a plurality of sidewalls (11b) that are connected together in an integral manner, the top wall and the plurality of side walls defining a cavity (That houses a blade 14), and the shutter (40) being disposed in the cavity, the top wall of the cutter housing includes a mounting portion configured to mount a prime mover (15), and the cutter housing slot is located on the top wall and between the mounting portion and one of the side walls (Annotated figure 3 shows that the slot 45 is located on a portion of the top wall between the mounting portion and a side wall).

    PNG
    media_image1.png
    805
    1334
    media_image1.png
    Greyscale

Annotated figure 3

Regarding claim 4, Minami discloses wherein the cutter housing slot is located closer to the mounting portion than to the one of the side walls (Annotated figure 3 shows that the slot 45 is vertically close to the mounting portion than to the side wall).

Regarding claim 5, Minami discloses wherein the cutter housing slot is provided in the cutter housing in an upper portion of the cutter housing (Column 5 lines 55-56).

Regarding claim 6, Minami discloses wherein the lever is movable between: a first lever position in which the lever is at the first end of the slot; and a second lever position in which the lever is at the second end of the slot (Figures 9 and 12).

Regarding claim 7, Minami discloses wherein the lever is affixed to the shutter such that: the shutter is in the first shutter position when the lever is in the first lever position so as to allow cut clippings to be discharged through the discharge opening; and the shutter is in the second shutter position when the lever is in the second lever position so as to allow mulching of the cut clippings (Columns 7 and 8 lines 65-67 and 1-24).

Regarding claim 8, Minami discloses wherein the lever includes: an attachment portion (defined as element 41) that attaches to the shutter (further defined as element 42), an elbow member (43) having a lower elbow end and an upper elbow end, and the lower elbow end connected to the attachment portion (Column 5 lines 50-55), and an engagement arm (44) that extends upwardly from the upper elbow end of the elbow member (Figure 3 shows that arm 44 connects to elbow 43).

Regarding claim 9, Minami discloses wherein the attachment portion includes a plate (Element 41 is considered to be a plate as it is defined as a rotating disc in column 5 lines 49-51), and the plate includes at least one aperture to support a fastener that attaches the plate to the shutter (Figure 3 shows a bolt attaching the shutter member 42 to the disc plate 41).

Regarding claim 10, Minami discloses wherein the lever further includes a grip (Figure 3) provided at an upper end of the engagement arm (44), the grip is configured to be grasped by a user so as to manipulate the shutter, and the grip includes a grip upper portion and a grip lower portion, the engagement arm extending through the grip lower portion, and the grip upper portion provided at an upper end of the grip lower portion (The upper end of engagement arm 44 extends into the grip portion.  The lower portion of the grip is defined as the portion surrounding a portion of the engagement arm 44 

Regarding claim 11, Minami discloses wherein the lever is fixed relative to the shutter (The lever is directly and mechanically fixed to the shutter and is not operated remotely).

Regarding claim 12, Minami discloses wherein the lever is connected directly to the shutter (The lever is considered to comprise all its mechanical components and is directly fixed to the shutter and is not operated remotely).

Regarding claim 18, Minami discloses a front pair of wheels (12) supported on the cutter housing, a rear pair of wheels (13) supported on the cutter housing, and the cutter housing slot is located between one of the front wheels on a first side of the cutter housing and the one of the rear wheels on the first side of the housing (Figure 1 shows that the slot 45 is positioned on a first side of the mower between a front and rear wheel).
It is noted that the claim language is broad and therefore the above interpretation and rejection is deemed appropriate.  However, even upon further amendment to specifically place the lever in a different location in relation to other lawnmower elements, this feature alone would not amount to an inventive difference and would be deemed obvious as it does not solve a problem of the art or is connected to new inventive function.   

Regarding claim 19, Minami discloses wherein the cutter housing includes a top wall (Figures 1 and 2 shows a top wall portion that extends from front wheels 12 and slopes upwards to bag 22) and .

Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Shimozono (USPN 8234849) have been considered but are moot because the new ground of rejection does not rely on Shimozono applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671